PER CURIAM:
This is an appeal from a sentence following a jury verdict of guilty on the charge of failure to support a bastard child, in which paternity was the issue.
It was undisputed that the defendant had intercourse with the mother only on one occasion, December 27, 1973. The *106baby was born August 18, 1974, 7V2 months after the act of intercourse.
Appellant complains that the trial judge erred when he permitted the complainant to testify over defendant’s objection to the fact that the baby was premature without medical testimony to support her and had been conceived December 27,1973; and in limiting the cross-examination of complainant as to other acts of intercourse she may have had with others on or around the date of conception as given by her. In fact the jury while deliberating asked “Had the mother had any other previous intercourse the two months preceding December 27?” and was told by the trial judge, “There is no evidence to that effect.”
It appears the trial judge established the date of conception and the period of gestation by accepting the testimony of the mother. Although he stated her credibility was for the jury, he in fact prevented the defendant from attacking her credibility which was a serious prejudicial error requiring a new trial.
The judgment of sentence is reversed and a new trial awarded.
VAN der VOORT, J., files a concurring and dissenting opinion in which PRICE, J., joins.
WATKINS, former President Judge, did not participate in the consideration or decision of this case.